Case 5:20-cv-00774-CAS-GJS Document 5 Filed 04/17/20 Page 1 of 1 Page ID #:99


1
2                                                                                     JS-6
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     CRAIG A. TURREY,                          Case No. 5:20-cv-00774-CAS (GJS)
12                 Petitioner,
              v.                                  JUDGMENT
13
14     R. NDOH (WARDEN),
15                 Respondent.
16
17
18      Pursuant to the Court’s Order: Dismissing Petition As Second Or Successive;
19   Denying Certificate Of Appealability; and Referring Petition Pursuant to Ninth
20   Circuit Rule 22-3(a),
21
22      IT IS ADJUDGED THAT this action is dismissed without prejudice, as second
23   or successive, pursuant to 28 U.S.C. § 2244(b).
24
25   DATE: April 17, 2020                  ____                       ____
                                           CHRISTINA A. SNYDER
26                                         UNITED STATES DISTRICT JUDGE
27
28
